ON PETITION FOR REHEARING
CHRIS-CRAFT INDUSTRIES, INC. v. PIPER AIRCRAFT CORP., ET AL.
(No. 72-1064)
Petitions for rehearing having been filed herein on March 30, 1973 on behalf of appellees Howard Piper, Thomas F. Piper and William T. Piper, Jr.; on behalf of appellees Bangor Punta Corporation, Nicolas M. Salgo and David W. Wallace; and on behalf of appellees The First Boston Corporation, Paul L. Miller and Nicholas H. Bayard; and
Due consideration by the undersigned members of the panel having been given to said petitions for rehearing; it is therefore
ORDERED as follows:
(1) That, with respect to the petition for rehearing on behalf of appellees Paul L. Miller and Nicholas H. Bayard, the said petition is granted to the extent that the main opinion filed herein on March 16, 1973 is amended by adding the following sentence at the end of the first paragraph concluding on p. 380, supra:
“In view of the voluminous record, upon remand, the district court shall determine from the record whether, under the principles of liability regarding First Boston and its officers in this opinion, Paul L. Miller and Nicholas H. Bayard, or either of them, is individually liable.”
(2) That in all other respects the said petitions for rehearing are denied.
WALTER R. MANSFIELD United States Circuit Judge
WILLIAM H. TIMBERS United States Circuit Judge
MURRAY I. GURFEIN United States District Judge
ON PETITION FOR REHEARING EN BANC
CHRIS-CRAFT INDUSTRIES, INC. v. PIPER AIRCRAFT CORP., ET AL.
(No. 72-1064)
Petitions for a rehearing containing a suggestion that the action be reheard en banc having been filed herein by counsel for the appellees, and no active circuit judge having requested that a vote be taken on said suggestion,
Upon consideration thereof, it is
Ordered that said petitions be and they hereby are denied.
ON PETITION FOR REHEARING
SEC v. BANGOR PUNTA CORP.
(No. 72-1053)
A petition for a rehearing having been filed herein by counsel for the appellant, Upon consideration thereof, it is Ordered that said petition be and it hereby is denied.
TIMBERS, Circuit Judge:
I dissent.
ON PETITION FOR REHEARING EN BANC
SEC v. BANGOR PUNTA CORP.
(No. 72-1053)
A petition for a rehearing containing a suggestion that the action be reheard en banc having been filed herein by counsel for the appellant, a poll of the judges in regular active service having been taken at the request of such a judge, and there being no majority in favor thereof,
Upon consideration thereof, it is
Ordered that said petition be and it hereby is denied.
HAYS, OAKES and TIMBERS, Circuit Judges:
We dissent.*

 On August 15, 1973, the Solicitor General of the United States, on behalf of the SEC, filed a petition for a writ of certiorari in SEC v. Bangor Punta Corp. (No. 72-1053) to review the part of the judgment that affirmed denial of injunctive relief sought by the Commission.